Title: From George Washington to James Wilkinson, 16 September 1779
From: Washington, George
To: Wilkinson, James


        
          Sir
          Head Qrs West point Septr 16. 1779
        
        I have received Your Letter of the 15th inclosing Copies of the correspondence between you and Mr Measom—on the Two preceding days. I am much surprised to find, that Mr Measom, after the late arrangement of the Cloathing department and your appointment by Congress, to the Office of Cloathier General should so far refuse obedience to their authority, as to suppose the direction and superintendance of the Store at Springfield not in you. The inclosed Letter to him is on the subject, and he will not hesitate to comply with the views of Congress—by supposing the direction of the Cloathing department still in him, when from the very nature of the Ordinance of the 23d of March and your appointment on the 24th of July as the Head of it, the contrary is of necessity implied & declared. My Letter of the 13th is full upon the necessity there is, for your having the Blankets & Other Cloathing brought on to Newburg with all possible expedition—and I trust every exertion will be made to effect it. You had better obtain from the Adjutant General a Copy of the General Order announcing your appointment by Congress as Cloathier General. I am Sir Yr Most Obedt sert
        
          Go: Washington
        
      